FILED
                            NOT FOR PUBLICATION
                                                                            JAN 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUI LIANG,                                       No. 12-70493

              Petitioner,                        Agency No. A098-452-500

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2015**
                                Pasadena, California

Before: KLEINFELD, RAWLINSON, and NGUYEN, Circuit Judges.

       Hui Liang (Liang) appeals the decision by the Board of Immigration

Appeals (BIA) denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
      1. Because we review the BIA’s decision rather than that of the Immigration

Judge (IJ), we do not address any challenge to the IJ’s findings. See Vitug v.

Holder, 723 F.3d 1056, 1062 (9th Cir. 2013).



      2. The BIA’s adverse credibility determination was supported by substantial

evidence. See Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2013), as

amended. The BIA relied on inconsistencies in Liang’s account of the events

resulting in his detention and alleged persecution. These events “go to the heart”

of Liang’s case. Jie Cui v. Holder, 712 F.3d 1332, 1336-37 (9th Cir. 2013) (noting

that under the pre-REAL ID Act requirements, inconsistencies must “go to the

heart” of the petitioner’s case–the events underlying the claim of persecution). The

BIA noted inconsistencies regarding whether the police surrounded the church,

were in front of the church, were getting out of a vehicle, or were across the street

when Liang arrived. Liang changed other details of his story throughout the course

of his testimony, including whether he yelled for the attendees to run, rushed into

the church to warn the attendees to run, or blocked the door so the police could not

enter. Liang also testified that he was knocked unconscious during his first

detention, but did not state in his written statement that he was knocked

unconscious. See id. at 1335-36 (noting that the written statement failed to

                                           2
mention a “significant” allegation). The adverse credibility determination

supported by substantial evidence forecloses Liang’s asylum and withholding of

removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).



      3. Liang’s CAT claim is predicated on the same testimony that the BIA

found not credible. Because Liang points to no other evidence to support his CAT

claim, that claim also fails. See id. at 1156-57.



      PETITION DENIED.




                                           3